DETAILED ACTION
Claims 1-20 are allowed over the prior art of record. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest art that the Examiner encountered during the search for prior art is: 
Josef Dabernig authoring “Geocluster: Server-Side clustering for mapping in Dupal based on Geohash” published 2013. Dabernig discloses receiving geo data items for clustering having information that uses grids of multiple resolution levels and presenting the derived clusters on a map. Dabernig: at least sections: 2.2.4 Grid-based algorithms: STING and 5.2 Geohash-based clustering algorithm, and 3.4.1 Map visualization types for clustering.
The next closest art is:
 Yguel et al., authoring "3D mapping of outdoor environment using clustering technique” published in 2011. Yguel discloses clustering data in a cell with a given resolution and modifying the clustering in the same cell “by running a cluster algorithm using the cells of the finer resolution as input.” (See Yguel: at least section IV. MAP REFINEMETN, first paragraph).
However, the aforementioned prior art and other prior art that the Examiner encountered during the search fails to disclose or suggest the combination of claimed provisions of:
 deriving a plurality of clusters of the multiple objects in respective grid cells of a geohash grid of a given resolution level, based on the geo-information of the multiple objects at least one resolution level that is finer than the given resolution level; merging at least two of the plurality of clusters into a single cluster; determining a center position of the single cluster; determining a center position of each of the remaining clusters of the plurality of clusters, wherein determining the center position of each of the remaining clusters of the plurality of clusters comprises excluding a center position of the grid cells of the plurality of clusters merged into the single cluster; and presenting the remaining clusters and the single cluster for display on an interactive map of a terminal.
The above limitations in combination with other limitations of claims 1 and 11 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
The examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the above limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.


Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/11/2021